
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.15


APPLE INC.
2003 EMPLOYEE STOCK PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


        THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this "Agreement") is dated
as of                          by and between Apple Inc., a California
corporation (the "Company"), and                          (the "Participant").


W I T N E S S E T H


        WHEREAS, pursuant to the 2003 Employee Stock Plan (the "Plan"), the
Company has granted to the Participant effective as of the date hereof (the
"Award Date"), a credit of stock units under the Plan (the "Award"), upon the
terms and conditions set forth herein and in the Plan.

        NOW THEREFORE, in consideration of services rendered and to be rendered
by the Participant, and the mutual promises made herein and the mutual benefits
to be derived there from, the parties agree as follows:

        1.    Defined Terms.    Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.

        2.    Grant.    Subject to the terms of this Agreement, the Company
hereby grants to the Participant an Award with respect to an aggregate of
                         stock units (subject to adjustment as provided in
Section 11 of the Plan) (the "Stock Units"). As used herein, the term "stock
unit" shall mean a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of the Company's
Common Stock (subject to adjustment as provided in Section 11 of the Plan)
solely for purposes of the Plan and this Agreement. The Stock Units shall be
used solely as a device for the determination of the payment to eventually be
made to the Participant if such Stock Units vest pursuant to Section 3. The
Stock Units shall not be treated as property or as a trust fund of any kind.

        3.    Vesting.    Subject to Section 8 below, the Award shall vest and
become nonforfeitable with respect to                          of the total
number of Stock Units (subject to adjustment under Section 7.1 of the Plan) on
                         (each, a "Vesting Date").

        4.    Continuance of Employment.    The vesting schedule requires
continued employment or service through each applicable vesting date as a
condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Agreement. Employment or service for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Participant to any proportionate vesting or avoid or mitigate a termination
of rights and benefits upon or following a termination of employment or services
as provided in Section 8 below or under the Plan.

        Nothing contained in this Agreement or the Plan constitutes an
employment or service commitment by the Company, affects the Participant's
status as an employee at will who is subject to termination with or without
cause, confers upon the Participant any right to remain employed by or in
service to the Company or any Subsidiary, interferes in any way with the right
of the Company or any Subsidiary at any time to terminate such employment or
services, or affects the right of the Company or any Subsidiary to increase or
decrease the Participant's other compensation or benefits. Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Participant without his consent thereto.

        5.    No Shareholder Rights.    The Participant shall have no rights as
a shareholder of the Company, no dividend rights and no voting rights with
respect to the Stock Units or any shares of Common Stock underlying or issuable
in respect of such Stock Units until such shares of Common Stock are actually
issued to and held of record by the Participant. No adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of issuance of the stock certificate evidencing such shares.

--------------------------------------------------------------------------------




        6.    Restrictions on Transfer.    Except as provided in Section 4(c) of
the Plan, neither the Award, nor any interest therein or amount or shares
payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.

        7.    Timing and Manner of Payment of Stock Units.    On or as soon as
administratively practical following each vesting of the applicable portion of
the total Award pursuant to Section 3 or Section 9, the Company shall deliver to
the Participant a number of shares of Common Stock (either by delivering one or
more certificates for such shares or by entering such shares in book entry form,
as determined by the Company in its discretion) equal to the number of Stock
Units subject to this Award that vest on the applicable vesting date, unless
such Stock Units terminate prior to the given vesting date pursuant to
Section 8. The Company's obligation to deliver shares of Common Stock or
otherwise make payment with respect to vested Stock Units is subject to the
condition precedent that the Participant or other person entitled under the Plan
to receive any shares with respect to the vested Stock Units deliver to the
Company any representations or other documents or assurances required pursuant
to Section 13(c) of the Plan. The Participant shall have no further rights with
respect to any Stock Units that are paid or that terminate pursuant to
Section 8.

        8.    Effect of Termination of Employment.    The Participant's Stock
Units shall terminate to the extent such units have not become vested prior to
the first date the Participant is no longer employed by or providing services to
the Company or one of its Subsidiaries (the "Severance Date"), regardless of the
reason for the termination of the Participant's employment with the Company or a
Subsidiary, whether with or without cause, voluntarily or involuntarily;
provided, however, that in the event such termination of employment is due to
the Participant's death or Disability, (a) the Award shall vest with respect to
the number of Stock Units determined by multiplying (i) the number of
then-outstanding and unvested Stock Units subject to the Award that would have
otherwise vested pursuant to Section 3 on the next Vesting Date following the
Severance Date but for such termination of employment, by (ii) a fraction, the
numerator of which shall be the number of whole calendar months that have
elapsed between the Vesting Date that immediately preceded the Severance Date
(or, in the case of a termination prior to the initial Vesting Date, the Award
Date) and the Severance Date, and the denominator of which shall be twelve (12);
and (b) any Stock Units that are not vested after giving effect to the foregoing
clause (a) shall terminate. If any unvested Stock Units are terminated
hereunder, such Stock Units shall automatically terminate and be cancelled as of
the applicable termination date without payment of any consideration by the
Company and without any other action by the Participant, or the Participant's
beneficiary or personal representative, as the case may be.

        9.    Adjustments Upon Specified Events.    The Committee may accelerate
payment and vesting of the Stock Units in such circumstances as it, in its sole
discretion, may determine. In addition, upon the occurrence of certain events
relating to the Company's stock contemplated by Section 11 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Committee shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award.

        10.    Tax Withholding.    Subject to Section 14 of the Plan, upon any
distribution of shares of Common Stock in respect of the Stock Units, the
Company shall automatically reduce the number of shares to be delivered by (or
otherwise reacquire) the appropriate number of whole shares, valued at their
then Fair Market Value, to satisfy any withholding obligations of the Company or
its Subsidiaries with respect to such distribution of shares at the minimum
applicable withholding rates. In the event that the Company cannot legally
satisfy such withholding obligations by such reduction of shares, or in the
event of a cash payment or any other withholding event in respect of the Stock
Units, the Company (or a Subsidiary) shall be entitled to require a cash payment
by or on behalf of the Participant and/or to deduct from other compensation
payable to the Participant any sums required by federal, state or local tax law
to be withheld with respect to such distribution or payment.

2

--------------------------------------------------------------------------------




        11.    Electronic Delivery and Acceptance.    The Company may, in its
sole discretion, deliver any documents related to the Award by electronic means
or request the Participant's consent to participate in the Plan by electronic
means. The Participant hereby consents to receive all applicable documentation
by electronic delivery and to participate in the Plan through an on-line (and/or
voice activated) system established and maintained by the Company or a third
party vendor designated by the Company.

        12.    Data Privacy.    The Participant acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
Section 12. The Company, its related entities, and the Participant's employer
hold certain personal information about the Participant, including the
Participant's name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any Shares or directorships held in the Company, details of all
options or any other entitlement to Shares awarded, canceled, purchased, vested,
unvested or outstanding in the Participant's favor, for the purpose of managing
and administering the Plan ("Data"). The Company and its related entities may
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Participant's participation in the Plan,
and the Company and its related entities may each further transfer Data to any
third parties assisting the Company or any such related entity in the
implementation, administration and management of the Plan. The Participant
acknowledges that the transferors and transferees of such Data may be located
anywhere in the world and hereby authorizes each of them to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant's participation in
the Plan, including any transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant's behalf to a broker or to other third party with whom the
Participant may elect to deposit any Shares acquired under the Plan (whether
pursuant to the Award or otherwise).

        13.    Notices.    Any notice to be given under the terms of this
Agreement shall be in writing and addressed to the Company at its principal
office to the attention of the Secretary, and to the Participant at the
Participant's last address reflected on the Company's records, or at such other
address as either party may hereafter designate in writing to the other. Any
such notice shall be given only when received, but if the Participant is no
longer an employee of the Company, shall be deemed to have been duly given by
the Company when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government.

        14.    Plan.    The Award and all rights of the Participant under this
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Agreement. The Participant acknowledges having read
and understanding the Plan, the Prospectus for the Plan, and this Agreement.
Unless otherwise expressly provided in other sections of this Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Committee do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Committee so conferred by appropriate
action of the Board or the Committee under the Plan after the date hereof.

        15.    Entire Agreement.    This Agreement and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Plan and this Agreement may be amended pursuant to Section 15
of the Plan. Such amendment must be in writing and signed by the Company. The
Company may, however, unilaterally waive any provision hereof in writing to the
extent such waiver does not adversely affect the interests of the Participant
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

3

--------------------------------------------------------------------------------




        16.    Limitation on Participant's Rights.    Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.

        17.    Counterparts.    This Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

        18.    Section Headings.    The section headings of this Agreement are
for convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

        19.    Governing Law.    This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of California
without regard to conflict of law principles thereunder.

        20.    Construction.    It is intended that the terms of the Award will
not result in the imposition of any tax liability pursuant to Section 409A of
the Code. This Agreement shall be construed and interpreted consistent with that
intent.

[Remainder of page intentionally left blank]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
on its behalf by a duly authorized officer and the Participant has hereunto set
his or her hand as of the date and year first above written.

APPLE INC.,
a California corporation   PARTICIPANT

By:        

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature
Print Name:
 
 
   

--------------------------------------------------------------------------------

   
Its:
 
 
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Print Name

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.15



APPLE INC. 2003 EMPLOYEE STOCK PLAN RESTRICTED STOCK UNIT AWARD AGREEMENT
W I T N E S S E T H
